           Case 1:20-cv-06775-JMF Document 30 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MIGUEL NAVARRETE, individually and on behalf of :
others similarly situated,                                             :
                                                                       :
                                    Plaintiff,                         :     20-CV-6775 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
CRYSTAL DELI INC., et al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff filed this action on August 21, 2020. ECF No. 1. On November 20, 2020, the
Court noted that Plaintiff had not yet filed proof of service of the summons and complaint within
the 90 days prescribed by Rule 4(m) of the Federal Rules of Civil Procedure, and ordered him to
show cause as to why such service was not made. ECF No. 18. On December 7, 2020, in
response to a letter seeking an extension of the time in which to serve, the Court granted Plaintiff
a nunc pro tunc extension of the deadline and ordered him to serve no later than January 21,
2021. ECF No. 20. On January 21, 2020, Plaintiff filed an amended complaint, ECF No. 21, as
well as proof of service of that amended complaint on two individuals, ECF Nos. 25 & 26.

       To the extent relevant here, Rule 15 gives a party the right to amend its pleading as a
matter of course only once, within 21 days of serving that pleading. “In all other cases, a party
may amend its pleading only with the opposing party’s written consent or the court’s leave.”
Fed. R. Civ. P. 15(a)(2). In this case, Plaintiff — who filed his amended complaint well after the
21-day window had expired — did not have either his opposing party’s written consent or leave
of Court to file his amended complaint. Nevertheless, because this Court is instructed to allow
amendments “freely . . . when justice so requires,” id., the Court GRANTS Plaintiff leave to
amend his complaint nunc pro tunc. Plaintiff’s amended complaint, ECF No. 21, will be deemed
the operative pleading in this case.

        The Clerk of Court is directed to update the caption in this case so as to reflect the
parties’ names as stated in ECF No. 21.

        SO ORDERED.

Dated: January 25, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
